Citation Nr: 1243326	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-37 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1954 to June 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2009, the Veteran and his wife testified before a Decision Review Officer at the RO.  They also testified at a video-conference hearing before the undersigned Veterans Law Judge in October 2012.  Transcripts of both hearings are associated with the claims file.  Subsequent to the 2012 hearing, the Veteran submitted additional evidence with waivers of RO consideration.  38 C.F.R. § 20.1304 (2012).  Therefore, the Board may properly consider such newly received evidence.

In April 2012, the Board remanded the case for a hearing before the Board, which took place in October 2012.  The case now returns for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Further, the Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran seeks service connection for bilateral hearing loss and peripheral neuropathy (PN).  For the reasons that follow, his claims must be remanded.

In this case, the Veteran has current diagnoses of both bilateral hearing loss and peripheral neuropathy.  Specifically, the treatment records from the Memphis VA Medical Center (VAMC) show that the Veteran has been treated for PN of his lower extremities since he was diagnosed with that disability in September 2002.  He reported experiencing PN symptomatology since around 1999.  The Memphis VAMC treatment records also show diagnosis and treatment of bilateral hearing loss as early as October 2002.  Moreover, the Veteran testified at his 2012 hearing that he received a cochlear implant in summer 2012.

With respect to his hearing loss, the Veteran asserted in his lay statements and hearing testimony that he was exposed to excessive noise in service.  Specifically, he underwent eight weeks of artillery training and for a week he was in the field with the 105 Howitzer with no hearing protection.  He testified that for two nights he was within 10 yards of the Howitzer.  He testified that during this week, he had an incident of blood running from his ear.  He reported this to his Sergeant, who told him to wash it off and return to the ranks, so he did not receive medical treatment.  During airborne training he spent a night near a 119 aircraft that often revved its engine, which was so loud that he could not hear for a week afterward.  He gradually regained some hearing.  After these trainings, his military occupational specialty was changed from forward observer to clerk typist.

The Veteran did not have an audiogram at his separation exam, only a whisper test, which was normal.  The Veteran's wife testified that when she met him in 1959, two years after he left the service, she noticed right away that he had hearing loss.  She stated that it was hard to convince the Veteran of this because he could not hear what he was missing.  The Veteran is competent to report his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  He is also competent to testify to his continuity of symptomatology, as it relates to symptoms or facts of events that he observed and is within the realm of his personal knowledge.  Similarly, his wife is competent to testify to facts within the realm of her personal experience, including witnessing the Veteran's hearing disability.  Layno, supra.  

In this case, the Board finds that the lay evidence, taken together with records demonstrating treatment for hearing loss, is sufficient to indicate that the bilateral hearing loss may be associated with in-service exposure to excessive noise.  The Board finds it appropriate to remand the claim to afford the Veteran an opportunity to undergo a VA examination to assess the current nature and cause of his bilateral hearing loss.

With respect to his peripheral neuropathy, the Veteran's service treatment records show that during active service he underwent treatment and extensive hospitalization of almost a year for a variety of issues relating to his lower extremities, including foot surgery, rheumatoid arthritis, recurrent arthritis, synovitis, chronic pain, and tenosynovitis.  He was also treated for spinal, knee, and ankle conditions and received diagnoses for various chronic joint disorders.  The Veteran contends that his current PN of the lower extremities is related to the diagnoses and treatment he received during active service.  He asserted in his substantive appeal that the pain he had during active service has never ceased and now both legs are numb from the knee down.  

Moreover, the Veteran has also submitted a letter into evidence from his treating neurologist at Memphis VAMC.  She stated that a thorough review of his medical records shows that the Veteran has multiple possible etiologies for PN.

However, in addition to symptom onset and duration, it seems most likely to have been initiated during a hospitalization in Augsberg, Germany for an acute exacerbation of rheumatoid arthritis that lasted for an entire year.  He was hospitalized from May 1956 - May 1957 without the adequate physical therapy necessary to stop long term hospitalized patients from developing peripheral neuropathy.  I believe this aforementioned hospitalization is the most likely etiology for [the Veteran's] peripheral neuropathy.

It is unclear what records the physician reviewed in rendering that opinion.  Although the Veteran did have extensive treatment during service, he was not continuously hospitalized from May 1956 to May 1957.  There were breaks in hospitalization and on several occasions he was afforded a one month period of leave.  The records reflect that he was afforded some physical therapy in 1957, and that at one point he was discharged to duty on January 21, 1957.  Thus, the opinion above appears to have been rendered on facts which are not entirely consistent with the record.  Additionally, the physician did not address the normal neurological evaluation on separation examination and the length of time until PN was shown following service.  In this regard, a September 2002 VA treatment report noted complaints of lower extremity numbness and burning of 3 years duration.  

Accordingly, the Board finds that a remand is a warranted to obtain a VA examination with medical opinion, following claims file review, as to whether the current PN is related to service.

Finally, the most recent VA treatment records in the claims file are dated January 2010.  The Veteran may have received additional treatment in the intervening time.  Therefore, on remand, relevant VA treatment records from the Memphis VAMC dated from January 2010 to the present should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain VA treatment records from the Memphis VAMC dated from January 2010 to the present which are relevant to hearing loss or peripheral neuropathy. 

2.  After obtaining any outstanding treatment records, the Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his hearing loss.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination. 

After examining the Veteran and reviewing the claims file, the examiner should provide an opinion as to whether the Veteran's current bilateral hearing loss is at least as likely as not related to his active service, to include noise exposure therein.  The examiner must provide the reasoning for the conclusions reached.

3.  After obtaining any outstanding treatment records, schedule the Veteran for a VA neurologic examination with an appropriate physician to determine whether his current peripheral neuropathy is related to service.

The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  .

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current peripheral neuropathy arose during service or is otherwise related to service, to include as a result of any injury, illness, treatment, diagnosis, or hospitalization.  A rationale for all opinions expressed should be provided

4.  The RO/AMC should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

